Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

This Office action is in response to the communication filed on 11/09/2022. Currently claims 1-20 are pending in the application, with claims 9-20 withdrawn from consideration.

ELECTION / RESTRICTION


Applicant's election of Group I, claims 1-8, without traverse, drawn to an artificial replacement disk assembly in the reply filed on 11/09/2022 is acknowledged.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 2 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

Regarding claim 2, the claim recites the term “the three-dimensional model” in line 2.  There is insufficient antecedent basis for this limitation in the claim. The word “the” refers to a specific, however, without any previous mention. Therefore, the limitation becomes indefinite. 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 103 that form the basis for the rejections under this section made in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, and 4-7 are rejected under 35 U.S.C.103 as being obvious over Casey et al. (US Patent Application Publication Number 2022/0039965 A1), hereafter, referred to as “Casey”, in view of Bertele et al. (US Patent Application Publication Number 2015/0289990 A1), hereafter, referred to as “Bertele”.

Regarding claim 1, Casey teaches a system of patient-specific medical device (abstract). Casey teaches an artificial replacement disk assembly by teaching a patient-specific artificial discs (e.g., disc replacement devices, disc prostheses, spine arthroplasty devices, etc.) for use during a disc replacement surgery (para. [0013]). Casey teaches in Fig. 1A, in a schematic illustration of an exemplary patient-specific artificial disc implant (element 80), that is positioned between vertebral bodies (elements 50, 60) (shown in cross section) (para. [0028]). The implant 80 includes a first (e.g., upper) endplate (element 82) and a second (e.g., lower) endplate (element 86). The first endplate 82 can have an outer facing surface 83 and an inner facing surface 84. Likewise, the second end plate 86 can have an outer facing surface 87 and an inner facing surface 88. The implant 80 also includes a core 90 (e.g., nucleus) positioned between the first endplate 82 and the second endplate 86 (e.g., extending between and coupled to the inner surface 84 of the first endplate 82 and the inner surface 88 of the second endplate 86).

Casey further teaches that the outer surface 83 of the first endplate 82 has a topology specifically tailored to mate with the topology of the surface 52 of the first vertebral body 50, and the outer surface 87 of the second endplate 86 has a topology specifically tailored to mate with the topology of the surface 62 of the second vertebral body 60 (para. [0029]).  The outer surface 83 of the first endplate 82 can form a gapless or generally gapless interface with the surface 52 of the first vertebral body 50, and the outer surface 87 of the second endplate 86 can form a gapless or generally gapless interface with the surface 62 of the second vertebral body 60. The shape of the first endplate 82 and the second endplate 86 can therefore be designed based on the topology, shape, and features (e.g., ring apophysis, cortical rim, etc.) of the vertebral bodies with which they will interact once implanted.

But Casey fails to explicitly teach that the core binds to the first endplate and the second endplate, wherein the core is fused to the first inner surface and the second inner surface.  However, Bertele teaches in Fig. 1, a composite interbody device 100 including a superior endplate (element 102) and an inferior endplate (element 106), flanking a core (element 104). The core 104 is for example a PEEK core (i.e., injection molded thermosetting PEEK plastic) having one or more features, for encouraging bone growth, and/or for housing a fusion enhancing material such as bone and any associated growth enhancers, or a fusion enhancing glue. The core 104 may alternately be made of any other biocompatible material that is sufficiently malleable for forming in a desired shape, yet strong enough to meet durability requirements of an intended implant site (para. [0066]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention to incorporate the teaching of Bertele, and use a known technique of using binding material at the interface of the core and the endplates, so that the core is fused with the endplates to encourage bone growth with a fusion enhancing material such as bone and any associated growth enhancers (KSR Rationale C, MPEP 2143). Since both the references deal with artificial interbody device, one would have reasonable expectation of success from the combination. Bertele further teaches that the inner surfaces of the endplates are textured by teaching that the interface side of (element 126) of the endplate is for example Hydroxyapatite coated titanium, molybdenum or other biocompatible metal that includes plurality of holes of or pores (equivalent to textured) into which the bone may grow when the device is implanted.

Regarding claim 2, Casey teaches the artificial replacement disk assembly wherein the three-dimensional model of the target disc space is modified to produce at least one of proper angle and spacing in between the superior vertebrae and the inferior vertebrae by teaching in Fig. 4 to generate virtual model based off image data based on target anatomical configuration and kinematic data. Casey teaches that the patient-specific artificial disc can be configured to match the intervertebral space (para. [0015]), and can include an adjustment to one or more anatomical features relative to the native anatomical configuration, including, but not limited to, and adjustment to spacing between vertebral bodies, orientation of vertebral bodies, alignment of two or more vertebral bodies, lumbar lordosis, Cobb angle(s), pelvic incidence, disc height, segment flexibility, rotational displacement, and the like (para. [0018]).

Regarding claim 4, Bertele teaches that the artificial replacement disk assembly,
wherein the first and second endplates are made of a non-corrosive metal, by teaching that the interbody device (equivalent to artificial replacement disk assembly) is primarily a core body with metallic endplates such as titanium endplates; however, other biocompatible metals, fall within the scope (para. [0009]).

Regarding claims 5-6, Bertele teaches that the artificial replacement disk assembly, wherein the first and second inner surfaces are textured with a lattice pattern, and the first and second inner surfaces are textured to be porous by teaching that the interface side of (element 126) of the endplate is for example Hydroxyapatite coated titanium, molybdenum or other biocompatible metal that includes plurality of holes of or pores (equivalent to textured) into which the bone may grow when the device is implanted (para. [0074]).

Regarding claim 7, Casey teaches in Fig. 1A, that the artificial replacement disk assembly, wherein the first and second inner surfaces (element 84, and element 88) are parallel.

Claim 3 is rejected under 35 U.S.C.103 as being obvious over Casey et al. (US Patent Application Publication Number 2022/0039965 A1), in view of Bertele et al. (US Patent Application Publication Number 2015/0289990 A1), in view of Huang et al. (US Patent Application Publication Number 2012/0191189 A1) hereafter, referred to as “Huang”.

Regarding claim 3, Casey and Bertele together teach an artificial replacement disk assembly. But Casey and Bertele fail to explicitly teach that the artificial replacement disk assembly, wherein the first and second endplates are made of ceramic. However, Huang teaches an upper section (element 10) (equivalent to endplate of an implant assembly) is formed of a composite material (para. [0020]) providing a sturdy and highly resistant material to chemicals. The upper section can also be formed from ceramic such as aluminum oxide, calcium phosphate tri-basic or fiber glass. Huang also teaches that the lower section (element 20) is also formed of ceramic materials. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention, to incorporate the teaching of Huang, and substitute the metallic endplate with a ceramic made endplate, because that would be a sturdy and chemically resistant material providing another alternative where mechanical properties could be optimized based on the requirement (KSR Rationale C, MPEP 2143). Since the reference deal with the implantation of intervertebral disk prothesis, one would have reasonable expectation of success from the combination.

Claim 8 is rejected under 35 U.S.C.103 as being obvious over Casey et al. (US Patent Application Publication Number 2022/0039965 A1), in view of Bertele et al. (US Patent Application Publication Number 2015/0289990 A1), in view of Hushka et al. (US Patent Application Publication Number 2009/0125033 A1) hereafter, referred to as “Hushka”.

Regarding claim 8, Casey and Bertele together teach an artificial replacement disk assembly. But Casey and Bertele fail to explicitly teach that the artificial replacement disk assembly, wherein at least one of the first endplate and the second endplate have gripping structures configured to receive a gripping tool. However, Hushka teaches in Figs. 1-3, an endplate 102 having an inner edge 142 also serves as an axial rotation stop to limit the amount of axial rotation. The inner edge 142 is also dovetailed to engage gripping arms of a prosthesis insertion tool for the artificial replacement disk assembly (para. [0109]).  Therefore, it would have been obvious to a person of ordinary skill in the art at the time of filing the claimed invention, to incorporate the teaching of Hushka, and apply a known technique to a known device ready for improvement, by incorporating at least one of the first endplate and the second endplate have gripping structures configured to receive a gripping tool, because that would allow easy insertion and removal of the disk assembly during the procedure (KSR Rationale C, MPEP 2143). Since the reference deal with methods and instrumentation for implantation of intervertebral disk prothesis, one would have reasonable expectation of success from the combination.

Conclusion
                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD M AMEEN whose telephone number is (469) 295 9214. The examiner can normally be reached on M-F from 9.00 am to 6.00 pm (Eastern Time).

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christina Johnson can be reached on (571) 272-1176.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MOHAMMAD M AMEEN/Primary Examiner, Art Unit 1742